DETAILED ACTION
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3- 4, 14- 17, 19, 26- 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub. No. 2019/0190673 A1) in view of Saily et al. (US Pub. No. 2021/0378053 A1).

	Regarding claim 1, Kwak teaches a method of wireless communication performed by a user equipment (UE) (see [0216] terminal as a UE), comprising:
	receiving, from a base station, a message comprising a multicast downlink grant for a downlink channel associated with a multicast transmission (see [0216]… the terminal receives (i.e. from base station) configuration information (i.e. a multicast downlink grant for CSI-RS (downlink channel)) for the aperiodic CSI-RS. Based on the received configuration information, the terminal may identify at least one piece of information regarding the number of ports for each aperiodic CSI-RS, the number of antennas per dimension N1 and N2, the oversampling factors per dimension O1 and O2, one piece of subframe config for transmitting multiple CSI-RSs, multiple pieces of resource config to set the position, the codebook subset restriction, CSI reporting, the CSI-process index, and the transmission power (i.e. hence configuration information can be a multicast downlink grant)….);
	receiving, from the base station, a reference signal associated with the downlink channel (see [0218].. receives a plurality of CSI-RSs in one subframe based on the configuration information…); and
	transmitting, to the base station, a unicast message comprising a measurement report indicating a measurement of the reference signal associated with the downlink channel, the reference signal being measured based on receiving the multicast downlink grant (see [0218- 0220].. estimates the channel between the antennas of the base station and the reception antennas of the terminal on the basis of the received CSI-RSs ……generates the feedback information rank, PMI, and CQI using the received feedback configuration at step 1340 on the basis of the estimated channel and a virtual channel added between the aperiodic CSI-RSs ….the terminal transmits the feedback information to the base station at a feedback timing determined according to the feedback configuration of the base station, thereby completing the channel feedback generation and reporting process in consideration of the two-dimensional arrangement).
	But Kwak is silent regarding reporting using unicast message; however Saily states in [0042] about … with a unicast transmission, the destination UE may provide signal measurement feedback, such as channel state information, where the BS may then adjust the transmission power and/or modulation and coding scheme (MCS) and/or other transmission parameters that are specific for the channel conditions for the channel between the BS and the UE.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Saily with the teachings of Kwak to make system more effective. Having a mechanism wherein incorporating reporting using unicast message; greater way improved reliable transmission can be carried out in the communication system.

	Regarding claim 3, Kwak in view of Saily teaches as per claim 1, wherein the multicast downlink grant comprises a channel measurement field indicating the reference signal is an aperiodic channel state information (CSI) reference signal (RS) (A-CSI-RS); Kwak see [0216].

	Regarding claim 4, Kwak in view of Saily teaches as per claim 3, wherein Kwak teaches about the A-CSI-RS is associated with one or more A-CSI-RS resource sets (see [0216]… based on the received configuration information, the terminal may identify at least one piece of information regarding the number of ports for each aperiodic CSI-RS, the number of antennas per dimension N1 and N2, the oversampling factors per dimension O1 and O2, one piece of subframe config for transmitting multiple CSI-RSs….); and the one or more A-CSI-RS resource sets being configured to the UE based on radio resource control (RRC) signaling or based on an association with the multicast transmission (see [0214] in context with [0216]).

	Regarding claim 14, Kwak teaches an apparatus for wireless communications at a user equipment (UE), comprising: a processor; a memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (see [0216] terminal as a UE), comprising:
	receive, from a base station, a message comprising a multicast downlink grant for a downlink channel associated with a multicast transmission (see [0216]… the terminal receives (i.e. from base station) configuration information (i.e. a multicast downlink grant for CSI-RS (downlink channel)) for the aperiodic CSI-RS. Based on the received configuration information, the terminal may identify at least one piece of information regarding the number of ports for each aperiodic CSI-RS, the number of antennas per dimension N1 and N2, the oversampling factors per dimension O1 and O2, one piece of subframe config for transmitting multiple CSI-RSs, multiple pieces of resource config to set the position, the codebook subset restriction, CSI reporting, the CSI-process index, and the transmission power (i.e. hence configuration information can be a multicast downlink grant)….);
	receive, from the base station, a reference signal associated with the downlink channel (see [0218].. receives a plurality of CSI-RSs in one subframe based on the configuration information…); and
	transmit, to the base station, a unicast message comprising a measurement report indicating a measurement of the reference signal associated with the downlink channel, the reference signal being measured based on receiving the multicast downlink grant (see [0218- 0220].. estimates the channel between the antennas of the base station and the reception antennas of the terminal on the basis of the received CSI-RSs ……generates the feedback information rank, PMI, and CQI using the received feedback configuration at step 1340 on the basis of the estimated channel and a virtual channel added between the aperiodic CSI-RSs ….the terminal transmits the feedback information to the base station at a feedback timing determined according to the feedback configuration of the base station, thereby completing the channel feedback generation and reporting process in consideration of the two-dimensional arrangement).
	But Kwak is silent regarding reporting unicast using message; however Saily states in [0042] about … with a unicast transmission, the destination UE may provide signal measurement feedback, such as channel state information, where the BS may then adjust the transmission power and/or modulation and coding scheme (MCS) and/or other transmission parameters that are specific for the channel conditions for the channel between the BS and the UE.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Saily with the teachings of Kwak to make system more effective. Having a mechanism wherein incorporating reporting using unicast message; greater way improved reliable transmission can be carried out in the communication system.

	Regarding claim 15, Kwak in view of Saily teaches as per claim 14, wherein the multicast downlink grant comprises a channel measurement field indicating the reference signal is an aperiodic channel state information (CSI) reference signal (RS) (A-CSI-RS); Kwak see [0216].

	Regarding claim 16, Kwak in view of Saily teaches as per claim 15, wherein Kwak teaches about the A-CSI-RS is associated with one or more A-CSI-RS resource sets (see [0216]… based on the received configuration information, the terminal may identify at least one piece of information regarding the number of ports for each aperiodic CSI-RS, the number of antennas per dimension N1 and N2, the oversampling factors per dimension O1 and O2, one piece of subframe config for transmitting multiple CSI-RSs….); and the one or more A-CSI-RS resource sets being configured to the UE based on radio resource control (RRC) signaling or based on an association with the multicast transmission (see [0214] in context with [0216]).

	Regarding claim 17, Kwak teaches a method of wireless communication performed by a base station, comprising (see [0216- 0218] base station), comprising:
	transmitting, to a user equipment (UE), a message comprising a multicast downlink grant for a downlink channel associated with a multicast transmission (see [0216]… the terminal receives (i.e. from base station) configuration information (i.e. a multicast downlink grant for CSI-RS (downlink channel)) for the aperiodic CSI-RS. Based on the received configuration information, the terminal may identify at least one piece of information regarding the number of ports for each aperiodic CSI-RS, the number of antennas per dimension N1 and N2, the oversampling factors per dimension O1 and O2, one piece of subframe config for transmitting multiple CSI-RSs, multiple pieces of resource config to set the position, the codebook subset restriction, CSI reporting, the CSI-process index, and the transmission power (i.e. hence configuration information can be a multicast downlink grant)….);
	transmitting, to the UE, a reference signal associated with the downlink channel, the reference signal being transmitted based on transmitting the message comprising the multicast downlink grant (see [0218].. receives a plurality of CSI-RSs in one subframe based on the configuration information…); and
	receiving, from the UE, a unicast message comprising a measurement report indicating a measurement of the reference signal (see [0218- 0220].. estimates the channel between the antennas of the base station and the reception antennas of the terminal on the basis of the received CSI-RSs ……generates the feedback information rank, PMI, and CQI using the received feedback configuration at step 1340 on the basis of the estimated channel and a virtual channel added between the aperiodic CSI-RSs ….the terminal transmits the feedback information to the base station at a feedback timing determined according to the feedback configuration of the base station, thereby completing the channel feedback generation and reporting process in consideration of the two-dimensional arrangement).
	But Kwak is silent regarding reporting unicast using message; however Saily states in [0042] about … with a unicast transmission, the destination UE may provide signal measurement feedback, such as channel state information, where the BS may then adjust the transmission power and/or modulation and coding scheme (MCS) and/or other transmission parameters that are specific for the channel conditions for the channel between the BS and the UE.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Saily with the teachings of Kwak to make system more effective. Having a mechanism wherein incorporating reporting using unicast message; greater way improved reliable transmission can be carried out in the communication system.

	Regarding claim 19, Kwak in view of Saily teaches as per claim 17, wherein a channel measurement field of the multicast downlink grant indicates the reference signal is an aperiodic channel state information (CSI) reference signal (RS) (A-CSI-RS) (Kwak; see [0216]); and the method further comprises: transmitting the A-CSI-RS based on transmitting the multicast downlink grant (see [0218- 0220].. estimates the channel between the antennas of the base station and the reception antennas of the terminal on the basis of the received CSI-RSs ……generates the feedback information rank, PMI, and CQI using the received feedback configuration at step 1340 on the basis of the estimated channel and a virtual channel added between the aperiodic CSI-RSs ….the terminal transmits the feedback information to the base station at a feedback timing determined according to the feedback configuration of the base station, thereby completing the channel feedback generation and reporting process in consideration of the two-dimensional arrangement).

	Regarding claim 26, Kwak teaches an apparatus for wireless communications at a base station, comprising: a processor; a memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (see [0216- 0218] base station):
	transmit, to a user equipment (UE), a message comprising a multicast downlink grant for a downlink channel associated with a multicast transmission (see [0216]… the terminal receives (i.e. from base station) configuration information (i.e. a multicast downlink grant for CSI-RS (downlink channel)) for the aperiodic CSI-RS. Based on the received configuration information, the terminal may identify at least one piece of information regarding the number of ports for each aperiodic CSI-RS, the number of antennas per dimension N1 and N2, the oversampling factors per dimension O1 and O2, one piece of subframe config for transmitting multiple CSI-RSs, multiple pieces of resource config to set the position, the codebook subset restriction, CSI reporting, the CSI-process index, and the transmission power (i.e. hence configuration information can be a multicast downlink grant)….);
	transmit, to the UE, a reference signal associated with the downlink channel, the reference signal being transmitted based on transmitting the message comprising the multicast downlink grant (see [0218].. receives a plurality of CSI-RSs in one subframe based on the configuration information…); and
	receive, from the UE, a unicast message comprising a measurement report indicating a measurement of the reference signal (see [0218- 0220].. estimates the channel between the antennas of the base station and the reception antennas of the terminal on the basis of the received CSI-RSs ……generates the feedback information rank, PMI, and CQI using the received feedback configuration at step 1340 on the basis of the estimated channel and a virtual channel added between the aperiodic CSI-RSs ….the terminal transmits the feedback information to the base station at a feedback timing determined according to the feedback configuration of the base station, thereby completing the channel feedback generation and reporting process in consideration of the two-dimensional arrangement).
	But Kwak is silent regarding reporting unicast using message; however Saily states in [0042] about … with a unicast transmission, the destination UE may provide signal measurement feedback, such as channel state information, where the BS may then adjust the transmission power and/or modulation and coding scheme (MCS) and/or other transmission parameters that are specific for the channel conditions for the channel between the BS and the UE.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Saily with the teachings of Kwak to make system more effective. Having a mechanism wherein incorporating reporting using unicast message; greater way improved reliable transmission can be carried out in the communication system.

	Regarding claim 27, Kwak in view of Saily teaches as per claim 26, the multicast downlink grant comprises a channel measurement field indicating the reference signal is an aperiodic channel state information (CSI) reference signal (RS) (A-CSI-RS) (Kwak; see [0216]); and execution of the instructions further cause the apparatus to transmit the A-CSI-RS based on transmitting the multicast downlink grant (see [0218- 0220].. estimates the channel between the antennas of the base station and the reception antennas of the terminal on the basis of the received CSI-RSs ……generates the feedback information rank, PMI, and CQI using the received feedback configuration at step 1340 on the basis of the estimated channel and a virtual channel added between the aperiodic CSI-RSs ….the terminal transmits the feedback information to the base station at a feedback timing determined according to the feedback configuration of the base station, thereby completing the channel feedback generation and reporting process in consideration of the two-dimensional arrangement).

Claim(s) 2, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub. No. 2019/0190673 A1) in view of Saily et al. (US Pub. No. 2021/0378053 A1) and in further view of Takeda et al. (US Pub. No. 2022/0039138 A1).

	Regarding claim 2, Kwak in view of Saily teaches as per claim 1, but Kwak is silent about wherein the multicast downlink grant is downlink control information (DCI) scrambled with a group-radio network temporary identifier (G-RNTI); however Takeda states in [0201- 0202] about using downlink control information common to cells (e.g., DCI having a CRC scrambled by RNTI common to cells) and the multicast data scheduled by downlink control information common to groups of user terminal (e.g., DCI haying CRC scrambled by RNTI common to groups). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda with the teachings of Kwak in view of Saily to make system more standardized.

	Regarding claim 18, Kwak in view of Saily teaches as per claim 17, but Kwak is silent about wherein the multicast downlink grant is downlink control information (DCI) scrambled with a group-radio network temporary identifier (G-RNTI); however Takeda states in [0201- 0202] about using downlink control information common to cells (e.g., DCI having a CRC scrambled by RNTI common to cells) and the multicast data scheduled by downlink control information common to groups of user terminal (e.g., DCI haying CRC scrambled by RNTI common to groups). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda with the teachings of Kwak in view of Saily to make system more standardized.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub. No. 2019/0190673 A1) in view of Saily et al. (US Pub. No. 2021/0378053 A1) and in further view of Lee et al. (US Pub. No. 2020/0177254 A1).

	Regarding claim 5, Kwak in view of Saily teaches as per claim 3, but Kwak is silent about wherein:a time of the A-CSI-RS is offset in relation to a time of the multicast downlink grant based on a pre-defined time offset or a dynamic time offset; and the dynamic time offset is configured based on radio resource control (RRC) signaling; however Lee in context with [0170] states in [0175] about .. A WTRU may further be configured to perform multi-level CSI reporting. In particular, a WTRU may be configured to send an aperiodic CSI report with a timing offset of y from a CSI trigger event. The value of y may correspond to a WTRU-specific configuration. The value of y may be indicated dynamically or semi-statically to a WTRU or a group of WTRUs. A set of values for y may be defined or configured (e.g., semi-statically)… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Kwak in view of Saily to make system more standardized.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub. No. 2019/0190673 A1) in view of Saily et al. (US Pub. No. 2021/0378053 A1) and in further view of Zhao et al. (US Pub. No. 2021/0385842 A1).

	Regarding claim 6, Kwak in view of Saily teaches as per claim 1, but Kwak is silent about receiving, from the base station, an uplink grant; and transmitting the unicast message comprising the measurement report based on receiving the uplink grant, wherein the uplink grant comprises a measurement report field for triggering transmission of the measurement report or an implicit indication for triggering transmission of the measurement report; however Zhao teaches in [0005] about It is noted that, in order to better reflect the quality of the downlink channel and improve transmission reliability, unicast communications usually includes Channel State Indicator (CSI) reporting…; now refer to [0006] about …In NR, the base station configures CSI-RS resources at the UE level via RRC signaling. The base station dynamically triggers whether the UE reports non-periodic CSI in the uplink scheduling grant sent to the UE. The UE acquires CSI information by measuring the received downlink reference signal (CRS in LTE and CSI-RS in NR), and reports the CSI to the base station based on the resources indicated by the base station. For periodic CSI reporting, the base station configures PUCCH resources for the UE for CSI reporting; for non-periodic CSI reporting, the base station instructs the UE to use the PUSCH resources for reporting CSI. Specifically, in 5G NR non-periodic CSI reporting, the base station indicates the non-periodic CSI reporting type triggered by the UE via the CSI request field in the uplink scheduling grant, and instructs the UE the available resources for reporting CSI via a beta offset indicator field and a UL-SCH indicator field….; further see claim 11. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhao with the teachings of Kwak in view of Saily to make system more effective. Having a mechanism wherein receiving, from the base station, an uplink grant; and transmitting the unicast message comprising the measurement report based on receiving the uplink grant, wherein the uplink grant comprises a measurement report field for triggering transmission of the measurement report or an implicit indication for triggering transmission of the measurement report; greater way resources can be utilized/managed in the communication system.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub. No. 2019/0190673 A1) in view of Saily et al. (US Pub. No. 2021/0378053 A1) and in further view of Zhao et al. (US Pub. No. 2021/0385842 A1) and in further view of WU et al. (WO 2018/218393 A1), published in Dec 2018.

	Regarding claim 7, Kwak in view of Saily teaches as per claim 6, but Kwak is silent further comprising receiving, from the base station, radio resource control (RRC) signaling indicating a plurality of candidate values for a time offset between a transmission time of the measurement report and a time of the uplink grant, wherein a candidate value field of the uplink grant indicates one of the plurality of candidate values; however WU teaches in [0003] about …..In some examples, the UE may be configured with a first set of indexed timing offsets between reception of the uplink grant and the uplink data transmission, and a second set of indexed timing offsets between reception of the aperiodic CSI report trigger and transmission of the aperiodic CSI report. The sets of indexed timing offsets may be configured at the UE in a higher layer (e.g.， radio resource control (RRC) signaling) or be predefined at the UE. When the UE receives either an uplink grant or an aperiodic CSI report trigger, a field in the downlink channel information (DCI) may  indicate an index corresponding one of the indexed offsets, to be utilized for a transmission of uplink data or a CSI report.……. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wu with the teachings of Kwak in view of Saily and Zhao to make system more effective. Having a mechanism further comprising receiving, from the base station, radio resource control (RRC) signaling indicating a plurality of candidate values for a time offset between a transmission time of the measurement report and a time of the uplink grant, wherein a candidate value field of the uplink grant indicates one of the plurality of candidate values; greater way resources can be utilized/managed in the communication system.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub. No. 2019/0190673 A1) in view of Saily et al. (US Pub. No. 2021/0378053 A1) and in further view of Zhao et al. (US Pub. No. 2021/0385842 A1) and in further view of Islam et al. (US Pub. No. 2022/0159683 A1).

	Regarding claim 8, Kwak in view of Saily teaches as per claim 6, but Kwak is silent about monitoring for the uplink grant during a time window, wherein: the time window is a pre-defined time window or a dynamic time window; and the dynamic time window is configured based on radio resource control (RRC) signaling; however Islam teaches in [0269] about ….. the UE can monitor for a potential subsequent updated grant (e.g., with a finer monitoring granularity and within a time window) upon detection of an UL grant. Such monitoring periodicity, as well as the time window duration, can be configured or predefined, and may be obtained as a function of the original (e.g., prior to reception of the UL grant) monitoring occasion periodicity, symbols, slots, etc. Alternatively, the window length can be determined based on the scheduled PUSCH duration (or scheduled duration of multiple PUSCHs, in the case of configured repetitions). For instance, the UE may or may not monitor after the PUSCH transmission(s) end. As yet another alternative, the time window duration may be configured to the UE as part of search space set configuration via higher layers (e.g., via UE-specific RRC signaling).. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Islam with the teachings of Kwak in view of Saily and Zhao to make system more effective. Having a mechanism about monitoring for the uplink grant during a time window, wherein: the time window is a pre-defined time window or a dynamic time window; and the dynamic time window is configured based on radio resource control (RRC) signaling; greater way resources can be utilized/managed in the communication system.

Claim(s) 9, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub. No. 2019/0190673 A1) in view of Saily et al. (US Pub. No. 2021/0378053 A1) and in further view of Tang (US Pat. No. 9345044 B2).

	Regarding claim 9, Kwak in view of Saily teaches as per claim 1, but Kwak is silent about the multicast downlink grant comprises a channel measurement field indicating the reference signal is a periodic channel state information (CSI) reference signal (RS) (CSI-RS); and the method further comprises: receiving downlink control signaling indicating a configuration for measuring the periodic CSI-RS; however Tang states in claim 12 about…… acquiring, by the user equipment when the downlink control information of the physical downlink control channel is in PDCCH DCI Format0, an indication to feed back periodic channel state information reports of different cells; and feeding back, by the user equipment, channel state information according to a physical uplink control channel format which is activated by the base station through bit information configured in the downlink control information of the physical downlink control channel corresponding to the user equipment. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tang with the teachings of Kwak in view of Saily to make system more effective. Having a mechanism wherein the multicast downlink grant comprises a channel measurement field indicating the reference signal is a periodic channel state information (CSI) reference signal (RS) (CSI-RS); and the method further comprises: receiving downlink control signaling indicating a configuration for measuring the periodic CSI-RS; greater way resources can be managed/utilized in the communication system.

	Regarding claim 24, Kwak in view of Saily teaches as per claim 17, but Kwak is silent about wherein a channel measurement field of the multicast downlink grant indicates the reference signal is a periodic channel state information (CSI) reference signal (RS) (CSI-RS); however Tang states in claim 12 about…… acquiring, by the user equipment when the downlink control information of the physical downlink control channel is in PDCCH DCI Format0, an indication to feed back periodic channel state information reports of different cells; and feeding back, by the user equipment, channel state information according to a physical uplink control channel format which is activated by the base station through bit information configured in the downlink control information of the physical downlink control channel corresponding to the user equipment. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tang with the teachings of Kwak in view of Saily to make system more effective. Having a mechanism wherein a channel measurement field of the multicast downlink grant indicates the reference signal is a periodic channel state information (CSI) reference signal (RS) (CSI-RS); greater way resources can be managed/utilized in the communication system.

Claim(s) 10, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub. No. 2019/0190673 A1) in view of Saily et al. (US Pub. No. 2021/0378053 A1) and in further view of Kakishima et al. (US Pub. No. 2020/0162134 A1).

	Regarding claim 10, Kwak in view of Saily teaches as per claim 1, but Kwak is silent about wherein the multicast downlink grant comprises a channel measurement field indicating the reference signal is a demodulation reference signal (DMRS); however Kakishima states in in [0064- 0080] about According to one or more embodiments of the fourth example of the present invention, for the CSI reporting, if a reference resource contains both valid CSI-RS and DMRS resources in a predetermined time/frequency reporting granularity.; further see [0072 and 0080]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kakishima with the teachings of Kwak in view of Saily to make system more standardized. Having a wherein the multicast downlink grant comprises a channel measurement field indicating the reference signal is a demodulation reference signal (DMRS); greater way more standardized approach can be carried out in the communication system.

	Regarding claim 25, Kwak in view of Saily teaches as per claim 17, but Kwak is silent about wherein the multicast downlink grant comprises a channel measurement field indicating the reference signal is a demodulation reference signal (DMRS); however Kakishima states in in [0064- 0080] about According to one or more embodiments of the fourth example of the present invention, for the CSI reporting, if a reference resource contains both valid CSI-RS and DMRS resources in a predetermined time/frequency reporting granularity.; further see [0072 and 0080]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kakishima with the teachings of Kwak in view of Saily to make system more standardized. Having a wherein the multicast downlink grant comprises a channel measurement field indicating the reference signal is a demodulation reference signal (DMRS); greater way more standardized approach can be carried out in the communication system.

Claim(s) 11- 13, 20- 21, 23, 28- 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub. No. 2019/0190673 A1) in view of Saily et al. (US Pub. No. 2021/0378053 A1) and in further view of Lee et al. (US Pub. No. 2021/0288705 A1), hereafter Lee1.
	Regarding claim 11, Kwak in view of Saily teaches as per claim 1, but Kwak is silent the multicast downlink grant comprises a measurement request field indicating an uplink control channel for transmitting the measurement report; though Saily states in [0042] about … with a unicast transmission, the destination UE may provide signal measurement feedback, such as channel state information, where the BS may then adjust the transmission power and/or modulation and coding scheme (MCS) and/or other transmission parameters that are specific for the channel conditions for the channel between the BS and the UE; however Lee1 states about A WTRU may be indicated independently for each of an A-CSI reporting request and an A-CSI-RS indication, where such an A-CSI-RS indication may include at least one indication of a presence or absence of an A-CSI-RS, configuration information of an A-CSI-RS, and an A-CSI-RS configuration index; see [0131]; further see [0132] A bit field may be used to indicate an A-CSI reporting request and/or an A-CSI-RS presence indication. For example, one or more states from a bit field may be indicated to trigger A-CSI reporting and/or to indicate presence of one or more A-CSI-RS(s). Two bits may be used to indicate an A-CSI reporting trigger and an A-CSI-RS presence indication (e.g., 00 may indicate an A-CSI reporting trigger with an A-CSI-RS absence, 01 may indicate an A-CSI reporting trigger with an A-CSI-RS presence, 10 may indicate no A-CSI trigger and an A-CSI-RS presence, 11 may be reserved). An indication of an A-CSI-RS presence without an A-CSI trigger may be used to indicate that RE muting may be performed for one or more other physical channels. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee1 with the teachings of Kwak in view of Saily to make system more standardized.

	Regarding claim 12, Kwak in view of Saily and Lee1 teaches as per claim 11, the multicast downlink grant indicates resources for the uplink control channel; and
the measurement comprises a channel state information (CSI) measurement; Lee1 states about A WTRU may be indicated independently for each of an A-CSI reporting request and an A-CSI-RS indication, where such an A-CSI-RS indication may include at least one indication of a presence or absence of an A-CSI-RS, configuration information of an A-CSI-RS, and an A-CSI-RS configuration index; see [0131]; further see [0132] A bit field may be used to indicate an A-CSI reporting request and/or an A-CSI-RS presence indication. For example, one or more states from a bit field may be indicated to trigger A-CSI reporting and/or to indicate presence of one or more A-CSI-RS(s). Two bits may be used to indicate an A-CSI reporting trigger and an A-CSI-RS presence indication (e.g., 00 may indicate an A-CSI reporting trigger with an A-CSI-RS absence, 01 may indicate an A-CSI reporting trigger with an A-CSI-RS presence, 10 may indicate no A-CSI trigger and an A-CSI-RS presence, 11 may be reserved). An indication of an A-CSI-RS presence without an A-CSI trigger may be used to indicate that RE muting may be performed for one or more other physical channels. 

	Regarding claim 13, Kwak in view of Saily and Lee1 teaches as per claim 12, wherein the resources for the uplink control channel comprise: reserved periodic uplink control channel resources for CSI reporting; uplink control channel resources for unicast feedback; or dedicated uplink control resources; Lee1 [0083] CSI report type (e.g., a periodic CSI report type) may include one or more of report types, for example, when eight (8) transmit (Tx) antenna ports may be used. Such report types may include one or more of a type 1 report (e.g., that may support CQI feedback (dedicated) for WTRU selected sub-bands) and a type 1a report (e.g., that may support subband CQI and/or second PMI feedback). Such report types may also, or instead, include one or more of a type 2, type 2b, and/or a type 2c reports (e.g., each of which may support wideband CQI and/or PMI feedback). Such report types may also, or instead, include one or more of a type 2a report (e.g., that may support wideband PMI feedback), a type 3 report (e.g., that may support RI feedback), a type 4 report (e.g., that may support wideband CQI), a type 5 report (e.g., that may support RI and/or wideband PMI feedback), and a type 6 report (e.g., that may support RI and/or PTI feedback).

	Regarding claim 20, Kwak in view of Saily teaches as per claim 17, but Kwak is silent about further comprising transmitting, to the UE, an uplink grant requesting the measurement report; however Lee1 teaches about A WTRU may be indicated independently for each of an A-CSI reporting request and an A-CSI-RS indication, where such an A-CSI-RS indication may include at least one indication of a presence or absence of an A-CSI-RS, configuration information of an A-CSI-RS, and an A-CSI-RS configuration index; see [0131]; further see [0132] A bit field may be used to indicate an A-CSI reporting request and/or an A-CSI-RS presence indication. For example, one or more states from a bit field may be indicated to trigger A-CSI reporting and/or to indicate presence of one or more A-CSI-RS(s). Two bits may be used to indicate an A-CSI reporting trigger and an A-CSI-RS presence indication (e.g., 00 may indicate an A-CSI reporting trigger with an A-CSI-RS absence, 01 may indicate an A-CSI reporting trigger with an A-CSI-RS presence, 10 may indicate no A-CSI trigger and an A-CSI-RS presence, 11 may be reserved). An indication of an A-CSI-RS presence without an A-CSI trigger may be used to indicate that RE muting may be performed for one or more other physical channels. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee1 with the teachings of Kwak in view of Saily to make system more effective. Having a mechanism further comprising transmitting, to the UE, an uplink grant requesting the measurement report; greater way resources can be utilized/managed in the communication system.

	Regarding claim 21, Kwak in view of Saily teaches as per claim 17, but Kwak is silent about wherein the unicast message is received via an uplink control channel based on a measurement request field of the multicast downlink grant; though Saily states in [0042] about … with a unicast transmission, the destination UE may provide signal measurement feedback, such as channel state information, where the BS may then adjust the transmission power and/or modulation and coding scheme (MCS) and/or other transmission parameters that are specific for the channel conditions for the channel between the BS and the UE; however Lee1 states about A WTRU may be indicated independently for each of an A-CSI reporting request and an A-CSI-RS indication, where such an A-CSI-RS indication may include at least one indication of a presence or absence of an A-CSI-RS, configuration information of an A-CSI-RS, and an A-CSI-RS configuration index; see [0131]; further see [0132] A bit field may be used to indicate an A-CSI reporting request and/or an A-CSI-RS presence indication. For example, one or more states from a bit field may be indicated to trigger A-CSI reporting and/or to indicate presence of one or more A-CSI-RS(s). Two bits may be used to indicate an A-CSI reporting trigger and an A-CSI-RS presence indication (e.g., 00 may indicate an A-CSI reporting trigger with an A-CSI-RS absence, 01 may indicate an A-CSI reporting trigger with an A-CSI-RS presence, 10 may indicate no A-CSI trigger and an A-CSI-RS presence, 11 may be reserved). An indication of an A-CSI-RS presence without an A-CSI trigger may be used to indicate that RE muting may be performed for one or more other physical channels. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee1 with the teachings of Kwak in view of Saily to make system more standardized.

	Regarding claim 28, Kwak in view of Saily teaches as per claim 26, but Kwak is silent about wherein execution of the instructions further cause the apparatus to transmit, to the UE, an uplink grant requesting the measurement report; however Lee1 teaches about A WTRU may be indicated independently for each of an A-CSI reporting request and an A-CSI-RS indication, where such an A-CSI-RS indication may include at least one indication of a presence or absence of an A-CSI-RS, configuration information of an A-CSI-RS, and an A-CSI-RS configuration index; see [0131]; further see [0132] A bit field may be used to indicate an A-CSI reporting request and/or an A-CSI-RS presence indication. For example, one or more states from a bit field may be indicated to trigger A-CSI reporting and/or to indicate presence of one or more A-CSI-RS(s). Two bits may be used to indicate an A-CSI reporting trigger and an A-CSI-RS presence indication (e.g., 00 may indicate an A-CSI reporting trigger with an A-CSI-RS absence, 01 may indicate an A-CSI reporting trigger with an A-CSI-RS presence, 10 may indicate no A-CSI trigger and an A-CSI-RS presence, 11 may be reserved). An indication of an A-CSI-RS presence without an A-CSI trigger may be used to indicate that RE muting may be performed for one or more other physical channels. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee1 with the teachings of Kwak in view of Saily to make system more effective. Having a mechanism further comprising transmitting, to the UE, an uplink grant requesting the measurement report; greater way resources can be utilized/managed in the communication system.

	Regarding claim 29, Kwak in view of Saily teaches as per claim 26, but Kwak is silent about wherein the unicast message is received via an uplink control channel based on a measurement request field of the multicast downlink grant; though Saily states in [0042] about … with a unicast transmission, the destination UE may provide signal measurement feedback, such as channel state information, where the BS may then adjust the transmission power and/or modulation and coding scheme (MCS) and/or other transmission parameters that are specific for the channel conditions for the channel between the BS and the UE; however Lee1 states about A WTRU may be indicated independently for each of an A-CSI reporting request and an A-CSI-RS indication, where such an A-CSI-RS indication may include at least one indication of a presence or absence of an A-CSI-RS, configuration information of an A-CSI-RS, and an A-CSI-RS configuration index; see [0131]; further see [0132] A bit field may be used to indicate an A-CSI reporting request and/or an A-CSI-RS presence indication. For example, one or more states from a bit field may be indicated to trigger A-CSI reporting and/or to indicate presence of one or more A-CSI-RS(s). Two bits may be used to indicate an A-CSI reporting trigger and an A-CSI-RS presence indication (e.g., 00 may indicate an A-CSI reporting trigger with an A-CSI-RS absence, 01 may indicate an A-CSI reporting trigger with an A-CSI-RS presence, 10 may indicate no A-CSI trigger and an A-CSI-RS presence, 11 may be reserved). An indication of an A-CSI-RS presence without an A-CSI trigger may be used to indicate that RE muting may be performed for one or more other physical channels. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee1 with the teachings of Kwak in view of Saily to make system more standardized.
Claim(s) 22- 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub. No. 2019/0190673 A1) in view of Saily et al. (US Pub. No. 2021/0378053 A1) and in further view of Lee et al. (US Pub. No. 2021/0288705 A1), hereafter Lee1 and further in view of Zhao et al. (US Pub. No. 2021/0385842 A1) .

	Regarding claim 22, Kwak in view of Saily and Lee1 teaches about claim 21, but Kwak is silent about transmitting an indication of resources for the uplink control channel via the multicast downlink grant, wherein the measurement report is an aperiodic channel state information (A-CSI) measurement report; however Zhao teaches in [0005] about It is noted that, in order to better reflect the quality of the downlink channel and improve transmission reliability, unicast communications usually includes Channel State Indicator (CSI) reporting…; now refer to [0006] about …In NR, the base station configures CSI-RS resources at the UE level via RRC signaling. The base station dynamically triggers whether the UE reports non-periodic CSI in the uplink scheduling grant sent to the UE. The UE acquires CSI information by measuring the received downlink reference signal (CRS in LTE and CSI-RS in NR), and reports the CSI to the base station based on the resources indicated by the base station. For periodic CSI reporting, the base station configures PUCCH resources for the UE for CSI reporting; for non-periodic CSI reporting, the base station instructs the UE to use the PUSCH resources for reporting CSI. Specifically, in 5G NR non-periodic CSI reporting, the base station indicates the non-periodic CSI reporting type triggered by the UE via the CSI request field in the uplink scheduling grant, and instructs the UE the available resources for reporting CSI via a beta offset indicator field and a UL-SCH indicator field….; further see claim 11. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhao with the teachings of Kwak in view of Saily and Lee1 to make system more effective. Having a mechanism wherein transmitting an indication of resources for the uplink control channel via the multicast downlink grant, wherein the measurement report is an aperiodic channel state information (A-CSI) measurement report; greater way resources can be utilized/managed in the communication system.

	Regarding claim 23, Kwak in view of Saily and Lee1 and Zhao teaches as per claim 22, wherein the resources for the uplink control channel comprise: reserved periodic uplink control channel resources for CSI reporting; uplink control channel resources for unicast feedback; or dedicated uplink control resources; Lee1 [0083] CSI report type (e.g., a periodic CSI report type) may include one or more of report types, for example, when eight (8) transmit (Tx) antenna ports may be used. Such report types may include one or more of a type 1 report (e.g., that may support CQI feedback (dedicated) for WTRU selected sub-bands) and a type 1a report (e.g., that may support subband CQI and/or second PMI feedback). Such report types may also, or instead, include one or more of a type 2, type 2b, and/or a type 2c reports (e.g., each of which may support wideband CQI and/or PMI feedback). Such report types may also, or instead, include one or more of a type 2a report (e.g., that may support wideband PMI feedback), a type 3 report (e.g., that may support RI feedback), a type 4 report (e.g., that may support wideband CQI), a type 5 report (e.g., that may support RI and/or wideband PMI feedback), and a type 6 report (e.g., that may support RI and/or PTI feedback).

	Regarding claim 30, Kwak in view of Saily and Lee1 teaches about claim 29, but Kwak is silent about transmitting an indication of resources for the uplink control channel via the multicast downlink grant, wherein the measurement report is an aperiodic channel state information (A-CSI) measurement report; however Zhao teaches in [0005] about It is noted that, in order to better reflect the quality of the downlink channel and improve transmission reliability, unicast communications usually includes Channel State Indicator (CSI) reporting…; now refer to [0006] about …In NR, the base station configures CSI-RS resources at the UE level via RRC signaling. The base station dynamically triggers whether the UE reports non-periodic CSI in the uplink scheduling grant sent to the UE. The UE acquires CSI information by measuring the received downlink reference signal (CRS in LTE and CSI-RS in NR), and reports the CSI to the base station based on the resources indicated by the base station. For periodic CSI reporting, the base station configures PUCCH resources for the UE for CSI reporting; for non-periodic CSI reporting, the base station instructs the UE to use the PUSCH resources for reporting CSI. Specifically, in 5G NR non-periodic CSI reporting, the base station indicates the non-periodic CSI reporting type triggered by the UE via the CSI request field in the uplink scheduling grant, and instructs the UE the available resources for reporting CSI via a beta offset indicator field and a UL-SCH indicator field….; further see claim 11. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhao with the teachings of Kwak in view of Saily and Lee1 to make system more effective. Having a mechanism wherein transmitting an indication of resources for the uplink control channel via the multicast downlink grant, wherein the measurement report is an aperiodic channel state information (A-CSI) measurement report; greater way resources can be utilized/managed in the communication system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468